Affirmed and Memorandum Opinion filed July 25, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00979-CR

                        MARSHALL SMITH, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1582702

                         MEMORANDUM OPINION

      Appellant appeals his conviction for evading arrest or detention with a
previous conviction. Appellant’s appointed counsel filed a brief in which she
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by assigning issues that
might arguably support the appeal, and explaining why those issues do not raise
arguable error. See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969.
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60
days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2